DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2009/0189440 to Abe et al.
Regarding Claim 1, Abe et al disclose a hydraulic assembly 15 (see Figure 2) of a traction control system of a hydraulic vehicle brake system (see paragraphs 0003 and 0021) having all the features of the instant invention including:  a hydraulic block 21 in which at least one electric hydraulic valve 31 and at least one electric hydraulic pump 34a,44a are arranged (see Figure 2 and paragraphs 0024 and 0027), a motor block 61 in which an electric motor 34b configured to drive the at least one hydraulic pump 34a,44a is arranged (see Figure 2 and paragraph 0063), and a control apparatus 18/17 configured to control the at least one hydraulic valve 31, the at least one hydraulic pump 34a,44a, and the electric motor 34b, the control apparatus 18/17 is configured with two structurally separate control units 18 and 17, which include a first control unit 18 with signal components (see paragraph 0059) and a second control unit 17 with power components 17i (see Figure 5 and paragraph 0046).
Regarding Claim 2, Abe et al further disclose that the second control unit 17 is arranged between the motor block 61 and the hydraulic block 21 (see Figure 2).
Regarding Claim 4, Abe et al further disclose at least one suppressor component 18d of the electric motor 34b is arranged in the second control unit 17 (see Figures 2, 4, and 5 and note how element 18d of motor 34b is arranged in unit 17 through lines 53a,b, 54a,b, and 55a,b).
Regarding Claim 5, Abe et al further disclose a cover Um of the motor block 61 is simultaneously formed with the second control unit 17 (see Figure 2 and paragraph 0022).

Regarding Claim 8, Abe et al further disclose a bearing 62b of a motor shaft 63 of the electric motor 34b is arranged in the second control unit 17 (see Figure 2 and paragraph 0063).
Regarding Claim 9, Abe et al further disclose at least one power component 17i is coupled onto the hydraulic block 21 in a directly heat-conducting manner in the second control unit 17 (see Figure 5 and paragraph 0046).
Regarding Claim 10, Abe et al further disclose that the first control unit 18 is arranged on a side of the hydraulic block 21 that faces away from the motor block 61 (see Figure 2).
Regarding Claim 12, Abe et al further disclose that the at least one suppressor 18d component is arranged in the second control unit 17 on a circuit board 18b (see Figures 2, 4, and 5 and note how element 18d is connected to control unit 17 as described in paragraphs 0052 and 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2009/0189440 to Abe et al in view of PG Publication No. 2004/0075352 to Hartel et al.
Regarding Claim 3, Abe et al disclose most all the features of the instant invention as applied above, except for at least one brush of the electric motor being arranged in the second control unit.
Hartel et al are relied upon merely for their teachings of a hydraulic assembly having a brush 10 of an electric motor 1 arranged in a second control unit 3 (see Figures 1, 3, and 4 and paragraphs 0020 and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the hydraulic assembly of Abe et al so that at least one brush of the electric motor is arranged in the second control unit as taught by Hartel et al in order to provide a plug-in connection that is devoid of distortion between the power supply, motor housing, and control unit to achieve a one-piece pre-assembled unit.
Regarding Claim 7, Abe et al do not disclose a plug-in connection arranged on the second control unit.
Again, Hartel et al are relied upon for their teachings of a hydraulic assembly having a plug-in connection 4.1/4.2 arranged on the second control unit 3 (see Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the hydraulic assembly of Abe et al to have a plug-in connection arranged on the second control unit as taught by Hartel et 
Regarding Claim 11, Hartel et al further disclose at least one brush 10 is arranged in the second control unit 3 directly on a circuit board (see paragraphs 0018 and 0020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,688,028 to Kohno et al., U.S. Patent No. 5,986,368 to Wetzel et al., U.S. Patent No. 6,208,048 to Deynet, U.S. Patent No. 6,550,873 to Hengler et al., U.S. Patent No. 6,945,757 to Hartel et al., PG Publication No. 2005/0265852 to Nakazawa, and PG Publication No. 2008/0174192 to Dinkel et al all disclose hydraulic assemblies similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/22/22